Memorandum. Order affirmed. The informant was not a material witness to the actual drug transactions. The alibi defense was insufficient to cast a significant doubt on the police testimony of numerous direct meetings, conversations, and transactions with defendant. Moreover, the ex parte in camera testimony, received under a one-time practice no longer preferred, instead of offering a likelihood of obtaining exculpatory testimony from the informant bolstered the prosecution’s case. (See, generally, People v Goggins, 34 NY2d 163, 168-169, cert den 419 US 1012; see, also, People v Pena, 37 NY2d 642.) Hence, there was no error in the exercise of discretion by the trial court in protecting the identity of the informant, and thus his continued usefulness, and perhaps his safety.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg, and Cooke concur.
Order affirmed in a memorandum.